This action was replevin for an automobile. But two questions are raised: (1) The sufficiency of the evidence to sustain the verdict; and (2) the refusal of a new trial sought upon the ground of newly discovered evidence.
As to the first ground, we have carefully examined the whole testimony, and are constrained to hold that there was testimony reasonably tending to support the verdict. As to the second specification of error, it suffices to say that the granting of a new trial is largely in the discretion of the trial court, *Page 139 
and in the instant case we are not prepared to say that such discretion was abused. The evidence admitted upon the first trial, which it is alleged in the motion will be contradicted upon a new trial, was hearsay, and ought never to have been admitted in the first place, and doubtless no evidence of that character, either pro or con, would be admitted upon second trial. After an examination of the whole record, we are of opinion that the statement involved was of so little weight that a change in it would not affect the ultimate result.
Defendant in error has filed motion to dismiss for insufficiency of brief. That motion is overruled and denied.
The judgment appealed from should be affirmed.
By the Court: It is so ordered.